      Case 17-37870        Doc 60     Filed 02/17/21 Entered 02/17/21 13:43:58      Desc Main
                                        Document     Page 1 of 5



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

  In Re:                                       )     Case No:       17-37870
           Nathan Carter                       )
                                               )     Chapter:       Chapter 13
                             Debtor            )
                                               )     Judge:         Timothy A. Barnes

                                        NOTICE OF MOTION

TO: See attached list

   PLEASE TAKE NOTICE that on February 25, 2021 at 1:30 p.m., I will appear before the Honorable
TimothyA. Barnes, or any judge sitting in that judge’s place, and present the MOTION TO AMEND
ORDER AUTHORIZING DEBTOR TO OBTAIN CREDIT ENTERED ON 02/11/2021, a copy of
which is attached.

    This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

   To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the password is
433658. The meeting ID and password can also be found on the judge’s page on the court’s website.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                             By:     /s/ Dale Riley
                                                    ____________________________________
                                                        Dale Riley
                                                        Geraci Law L.L.C.
                                                        55 E. Monroe Street #3400
                                                        Chicago, Illinois 60603
                                                        312.332.1800
                                                        ndil@geracilaw.com




Rec No. 756678
WD - NOTICE OF MOTION ZOOM
      Case 17-37870        Doc 60     Filed 02/17/21 Entered 02/17/21 13:43:58       Desc Main
                                        Document     Page 2 of 5



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

  In Re:                                       )      Case No:       17-37870
           Nathan Carter                       )
                                               )      Chapter:       Chapter 13
                             Debtor            )
                                               )      Judge:          Timothy A. Barnes

                                    CERTIFICATE OF SERVICE

       I, Dale Riley, hereby certify that I served a copy of this Notice along with the aforementioned
document upon the listed parties, by causing the same to be mailed in a properly addressed envelope,
postage prepaid, at 55 E. Monroe, Chicago, Illinois, before the hour of 5:30 p.m., on February 17,
2021.


                                      LIST OF PARTIES SERVED

Marilyn O. Marshall, 224 S. Michigan Ave. #800 , Chicago, IL 60604

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Nathan Carter, 6422 S. Talman #2N, Chicago, IL 60629

ALL CREDITORS ON THE ATTACHED LIST




Rec No. 756678
WD - NOTICE OF MOTION ZOOM
           Case 17-37870         Doc 60   Filed 02/17/21 Entered 02/17/21 13:43:58              Desc Main
                                            Document     Page 3 of 5
AAA Checkmate LLC                     Chrysler Capital                 JARED GALLERIA/GFS
Bankruptcy Department                 Attn: Bankruptcy Dept.           Attn: Bankruptcy Dept.
7647 W. 63rd St.                      Po Box 961275                    Po Box 4480
Summit IL 60501                       Fort Worth TX 76161              Beaverton OR 97076

ALLY Financial                        CITI                             MABT - Genesis Retail
Attn: Bankruptcy Dept.                Attn: Bankruptcy Dept.           Attn: Bankruptcy Dept.
200 Renaissance Ctr                   Po Box 6241                      Po Box 4499
Detroit MI 48243                      Sioux Falls SD 57117             Beaverton OR 97076

ATG Credit                            City of Chicago Bureau Parking   MABT/Contfin
Attn: Bankruptcy Dept.                Bankruptcy Dept/City Clerk       Attn: Bankruptcy Dept.
1700 W Cortland St Ste 2              121 N. LaSalle St                121 Continental Dr Ste 1
Chicago IL 60622                      Room 107                         Newark DE 19713
                                      Chicago IL 60602
AVANT                                                                  Mcydsnb
Attn: Bankruptcy Dept.                COMENITY BANK/Carsons            Attn: Bankruptcy Dept.
222 N. Lasalle Suite 170              Attn: Bankruptcy Dept.           Po Box 8218
Chicago IL 60601                      Po Box 182789                    Mason OH 45040
                                      Columbus OH 43218
Barclays BANK Delaware                                                 Nordstrom/TD BANK USA
Attn: Bankruptcy Dept.                Comenitycap/Gordons              Attn: Bankruptcy Dept.
Po Box 8803                           Attn: Bankruptcy Dept.           13531 E Caley Ave
Wilmington DE 19899                   Po Box 182120                    Englewood CO 80111
                                      Columbus OH 43218
BMG Money                                                              PLS
Bankruptcy Dept.                      Comenitycapital/Zales            Bankruptcy Department
1221 Brickell Ave., Suite 1170        Attn: Bankruptcy Dept.           337 S Franklin St
Miami FL 33131                        Po Box 182120                    Chicago IL 60606
                                      Columbus OH 43218
Brother Loan & Finance                                                 State Collection Servi
Bankruptcy Department                 Credit ONE BANK NA               Attn: Bankruptcy Dept.
160 N. Wacker, Ste. 350               Attn: Bankruptcy Dept.           2509 S Stoughton Rd
Chicago IL 60606                      Po Box 98875                     Madison WI 53716
                                      Las Vegas NV 89193
Capital One                                                            Syncb/Amazon
Attn: Bankruptcy Dept.                Discover FIN SVCS LLC            Attn: Bankruptcy Dept.
26525 N Riverwoods Blvd               Attn: Bankruptcy Dept.           Po Box 965015
Mettawa IL 60045                      Po Box 15316                     Orlando FL 32896
                                      Wilmington DE 19850
Capital ONE AUTO Finan                                                 Syncb/CAR CARE PEP BOY
Attn: Bankruptcy Dept.                Fifth Third Bank                 Attn: Bankruptcy Dept.
3901 Dallas Pkwy                      Attn: Bankruptcy Dept.           Po Box 965036
Plano TX 75093                        PO Box 630784                    Orlando FL 32896
                                      Cincinnati OH 45263
Capitalone                                                             Syncb/Walmart
Attn: Bankruptcy Dept.                First Premier BANK               Attn: Bankruptcy Dept.
15000 Capital One Dr                  Attn: Bankruptcy Dept.           Po Box 965024
Richmond VA 23238                     601 S Minnesota Ave              Orlando FL 32896
                                      Sioux Falls SD 57104
CBNA                                                                   TD BANK USA/Targetcred
Attn: Bankruptcy Dept.                ICS Collection Serv, I           Attn: Bankruptcy Dept.
50 Northwest Point Road               Attn: Bankruptcy Dept.           Po Box 673
Elk Grove Village IL 60007            8231 185Th St Ste 100            Minneapolis MN 55440
                                      Tinley Park IL 60487
Chase CARD
Attn: Bankruptcy Dept.                IRS Priority Debt
Po Box 15298                          Bankruptcy Dept.
Wilmington DE 19850                   PO Box 7346
                                      Philadelphia PA 19101
    Case 17-37870     Doc 60     Filed 02/17/21 Entered 02/17/21 13:43:58          Desc Main
                                   Document     Page 4 of 5



                IN THE UNITED STATES OF BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                     )       Case No:      17-37870
 Nathan Carter                              )
                  Debtor,                   )       Chapter:      Chapter 13
                                            )
                                            )       Judge:         Timothy A. Barnes

MOTION TO AMEND ORDER AUTHORIZING DEBTOR TO OBTAIN CREDIT ENTERED
                          ON 02/11/2021

NOW COMES the Debtor, Nathan Carter (the “Debtor”), by and through his attorneys, Geraci Law

LLC, to present his MOTION TO AMEND ORDER AUTHORIZING DEBTOR TO OBTAIN

CREDIT ENTERED ON 02/11/2021, and states as follows:

   1.   This Court has jurisdiction pursuant to 11 U.S.C. 1334 and this is a “core proceeding” under

        28 U.S.C. 157(b).

   2.   The Debtor filed a petition for bankruptcy protection under Chapter 13 of the US Bankruptcy

        Code and a plan of reorganization on 12/22/2017.

   3.   On 02/11/2021, the Court entered an Order Authorizing Debtor to Obtain Credit that

        authorized the Debtor to obtain a mortgage to purchase a home.

   4.   The order states the total financing amount, the interest rate and the monthly principal &

        interest payment, however the lender has requested an order that includes the total monthly

        payment including taxes & insurance which is $2,142.67.
 Case 17-37870       Doc 60
                        Filed 02/17/21 Entered 02/17/21 13:43:58 Desc Main
                          Document       Page 5 of 5
WHEREFORE, the Debtor, Nathan Carter, prays that this Court enter an amending the Order

Authorizing Debtor to Obtain Credit entered on 02/11/2011 to include the total monthly payment,

and for such further additional relief that this Court may deem just and proper.



                                                     __/s/ Dale Riley__
                                                         Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
